          Case 1:19-cr-00696-PAE Document 147
                                          148 Filed 07/09/20
                                                    07/10/20 Page 1 of 1




                                                                        Joseph A. DiRuzzo, III, Esq., CPA
                                                                                           954.615.1676
                                                                                     jd@diruzzolaw.com

July 9, 2020

Via ECF

The Honorable Paul A. Engelmayer
United States District Judge
Southern District of New York
United States Courthouse
40 Foley Square
New York, New York 10007

       Re:      United States v. Teman, case no. 1:19-cr-696

Dear Judge Engelmayer:

Pursuant to your “individual rules of practice in criminal cases,” this letter serves as the Defendant
Ari Teman’s request for leave to file certain exhibits to his sentencing memorandum (Doc. # 145)
under seal given that the exhibits contains medical/mental health information that should not be
accessible to the general public.

Assistant United States Attorney Khedar Bhatia notified undersigned counsel that the Government
does not oppose this request.

Kind Regards,
                                      GRANTED. The Court requests that counsel email
/s/ Joseph A. DiRuzzo, III            chambers a completed, unredacted, copy of the sentencing
                                      submission, along with sending one courtesy hard copy via
Joseph A. DiRuzzo, III                mail when it is safe to do so. The Clerk of Court is
                                      requested to terminate the motion at Dkt. No. 147.
JAD/
cc: AUSA K. Bhatia, via ECF                                                7/10/2020
AUSA E. Imperatore, via ECF
                                              SO ORDERED.
J. Gelfand, via ECF
                                                                
                                                           __________________________________
                                                                 PAUL A. ENGELMAYER
                                                                 United States District Judge




401 East Las Olas Blvd., Suite 1400, Ft. Lauderdale, FL 33301
FAX/ 954.827.0340 WEB/ WWW.DIRUZZOLAW.COM
